Exhibit 10.1

EXECUTION COPY

AMENDMENT NO. 8

Dated as of August 24, 2007

to

RECEIVABLES PURCHASE AGREEMENT

Dated as of December 21, 1999

THIS AMENDMENT NO. 8 (this “Amendment”) dated as of August 24, 2007 is entered
into among:

 

  (i) AILIC RECEIVABLES CORPORATION, a Delaware corporation (“Seller”),

 

  (ii) AMERICAN INCOME LIFE INSURANCE COMPANY, an insurance company organized
under the laws of Indiana (“AIL”), as the initial Servicer (the Servicer
together with the Seller, the “Seller Parties” and each a “Seller Party”),

 

  (iii) CHARIOT FUNDING LLC, a Delaware limited liability company, successor by
assignment to Preferred Receivables Funding Company LLC (“Chariot”),

 

  (iv) certain financial institutions parties hereto as the “Financial
Institutions” (and, together with Chariot, the “Purchasers”), and

 

  (v) JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, SUCCESSOR BY MERGER TO BANK
ONE, NA (Chicago, Illinois), as agent for the Purchasers (the “Agent”).

PRELIMINARY STATEMENTS

A. Reference is made to that certain Receivables Purchase Agreement dated as of
December 21, 1999 as amended and restated as of March 31, 2000 (as the same may
have been further amended, restated, supplemented or otherwise modified since
such date, the “Receivables Purchase Agreement”) among the Seller, AIL, Chariot,
certain financial institutions and the Agent. Unless defined elsewhere herein,
capitalized terms used in this Agreement shall have the meanings assigned to
such terms in the Receivables Purchase Agreement.

B. The parties thereto have agreed to amend the Receivables Purchase Agreement
on the terms and conditions set forth herein.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises set forth above and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Seller Parties, Chariot, the Financial Institutions and the
Agent hereby agree as follows:

SECTION 1. Amendments to the Receivables Purchase Agreement. The Receivables
Purchase Agreement is, effective the date hereof and subject to the satisfaction
of the conditions precedent set forth in Section 2 hereof, hereby amended to

1.1 Delete in their entirety the definition of “Liquidity Termination Date” set
forth in Exhibit I thereof and to substitute the following new definitions
therefor:

“Liquidity Termination Date” means August 22, 2008.

SECTION 2. Conditions Precedent. This Amendment shall become effective and be
deemed effective as of the date hereof upon receipt by the Agent of

(i) counterparts of this Amendment executed by each of the Seller Parties, the
Purchasers and the Agent; and

(ii) a reaffirmation of guaranty executed by Torchmark, substantially in the
form of Exhibit A hereto;

SECTION 3. Covenants, Representations and Warranties of the Seller Parties.

3.l Upon the effectiveness of this Amendment, each of the Seller Parties hereby
reaffirms all covenants, representations and warranties made by it in the
Receivables Purchase Agreement and agrees that all such covenants,
representations and warranties shall be deemed to have been re-made as of the
effective date of this Amendment.

3.2 Each of the Seller Parties hereby represents and warrants to the Purchasers
and the Agent that: (a) this Amendment has been duly authorized by proper
corporate proceedings of each Seller Party and constitutes the legal, valid and
binding obligation of such Person, enforceable against it in accordance with its
terms, and (b) after giving effect to the amendment contained herein, no
Amortization Event or Potential Amortization Event exists or will result from
the execution of this Amendment.

SECTION 4. Reference to and Effect on the Receivables Purchase Agreement.

4.l Upon the effectiveness of this Amendment, each reference in the Receivables
Purchase Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words
of like import shall mean and be a reference to the Receivables Purchase
Agreement, as amended hereby, and each reference to the Receivables Purchase



--------------------------------------------------------------------------------

Agreement in any and all other documents, instruments, agreements, notes,
certificates and other writings of every kind and nature shall mean and be a
reference to the Receivables Purchase Agreement as amended hereby.

4.2 Except as specifically amended above, the Receivables Purchase Agreement and
all other documents, instruments and agreements executed and/or delivered in
connection therewith shall remain in full force and effect and are hereby
ratified and confirmed.

4.3 The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of any Purchaser or the Agent
under the Receivables Purchase Agreement or any other document, instrument or
agreement executed in connection therewith, nor constitute a waiver of any
provision contained therein, except as specifically set forth herein.

4.4 Each party hereto agrees and acknowledges that this Amendment constitutes a
“Transaction Document” under and as defined in the Receivables Purchase
Agreement.

SECTION 5. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF
ILLINOIS.

SECTION 6. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same
instrument. Delivery of an executed counterpart of this Amendment by facsimile
shall be deemed as effective as delivery of an originally executed counterpart.
Any party delivering an executed counterpart of this Amendment by facsimile will
also deliver an original executed counterpart, but the failure of any party to
so deliver an original executed counterpart of this Amendment will not affect
the validity or effectiveness of this Amendment.

SECTION 7. Successors and Assigns. This Amendment shall be binding upon each of
the Seller Parties, the Purchasers and the Agent and their respective successors
and assigns, and shall inure to the benefit of each of the Seller Parties, the
Purchasers and the Agent.

SECTION 8. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized as of the date first
above written.

 

AILIC RECEIVABLES CORPORATION By:  

/s/ Danny H. Almond

Name:   Danny H. Almond Title:   President and Chief Financial Officer Address:
  3700 South Stonebridge Dr.   McKinney, Texas 75070   FAX: (972) 569-3282
Attention:   Danny H. Almond

AMERICAN INCOME LIFE INSURANCE

COMPANY, as Servicer

By:  

/s/ Danny H. Almond

Name:   Danny H. Almond Title:   Executive Vice President, Chief   Financial
Officer, Treasurer and   Assistant Secretary Address:   1200 Wooded Acres  
Waco, Texas 76710   FAX: (205) 325-4157 Attention:   Danny H. Almond

Amendment No. 8

dated as of August 24, 2007

to Receivables Purchase Agreement

dated as of December 21, 1999



--------------------------------------------------------------------------------

CHARIOT FUNDING LLC By:  

JPMorgan Chase Bank, N.A., its

attorney-in-fact

By:  

/s/ Julie C. Kraft

Name:   Julie C. Kraft Title:   Vice President Address:   c/o JPMorgan Chase
Bank, N.A., as Agent   Asset Backed Securities   Suite IL1-0597   10 South
Dearborn Street   Chicago, Illinois 60670-0019 Fax:   (312) 732-1844

JPMORGAN CHASE BANK, NATIONAL

ASSOCIATION, as a Financial Institution

and as Agent

By:  

/s/ Julie C. Kraft

Name:   Julie C. Kraft Title:   Vice President Address:   JPMorgan Chase Bank,
N.A.   Asset Backed Securities   Suite IL1-0597   10 South Dearborn Street  
Chicago, Illinois 60670-0019 Fax:   (312) 732-4487

Amendment No. 8

dated as of August 24, 2007

to Receivables Purchase Agreement

dated as of December 21, 1999



--------------------------------------------------------------------------------

Exhibit A

to

Amendment No. 8

Dated as of August 24, 2007

REAFFIRMATION OF PERFORMANCE GUARANTY

The undersigned, TORCHMARK CORPORATION (“Torchmark”), hereby:

(a) acknowledges, and consents to, the execution of that certain Amendment No. 8
dated as of August 24, 2007 to the Receivables Purchase Agreement dated as of
December 21, 1999 (as amended, restated, supplemented or otherwise modified from
time to time, the “Receivables Purchase Agreement”) among AILIC RECEIVABLES
CORPORATION (“Seller”), AMERICAN INCOME LIFE INSURANCE COMPANY (“AIL”), as the
initial Servicer, CHARIOT FUNDING LLC, SUCCESSOR BY ASSIGNMENT TO PREFERRED
RECEIVABLES FUNDING COMPANY LLC (“Chariot”), the financial institutions party
thereto as “Financial Institutions” and JPMORGAN CHASE BANK, N.A., SUCCESSOR BY
MERGER TO BANK ONE, NA (with headquarters in Chicago, Illinois), as “Agent”;

(b) reaffirms all of its obligations under that certain Performance Guaranty
(the “Performance Guaranty”) dated as of December 21, 1999 and amended and
restated as of March 31, 2000 made by Torchmark in favor of the Agent; and

(c) acknowledges and agrees that such Performance Guaranty remains in full force
and effect (including, without limitation, with respect to the “Guaranteed
Obligations” and “Obligations” (each as defined in the Performance Guaranty)
after giving effect to the Amendment Documents), and such Performance Guaranty
is hereby ratified and confirmed.

Dated: August 24, 2007

 

TORCHMARK CORPORATION By  

/s/ Carol A. McCoy

Name:   Carol A. McCoy Title:   Vice President, Associate Counsel and Secretary